 1

 2

 3

 4                              19-UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      PATRICK S DRAGOS,
                                                            Case No. C19-1338 JCC-TLF
 7                                  Plaintiff,
                v.                                          PRETRIAL SCHEDULING ORDER
 8
        MICHAEL G CORNEA,
 9
                                    Defendants.
10

11          Pursuant to Fed. R. Civ. P. 16(b), Local Civil Rule LCR 16(b), and the parties’ Joint

12   Status Report (Dkt. 12), the Court establishes the following schedule:

13                                     Event                                         Date

14      Initial disclosures                                                   October 1, 2019

15      Last date for joinder of additional parties                           November 13, 2019

16      Last date to amend the pleadings                                      November 15, 2019

17      Disclosure of any expert witnesses’ reports under FRCP 26(a)(2)       January 10, 2020

18      Last date to file motions related to discovery                        April 23, 2020

19

20      Completion of discovery                                           May 22, 2020
           Includes service of responses to interrogatories and requests
21         for production, the taking of depositions, and meet-and-confer
           meetings.
22      Last date to file and serve dispositive motions                   May 28, 2020
           Under LCR 7, noting date is fourth Friday thereafter. Replies
23         will be accepted.
24

25

     PRETRIAL SCHEDULING ORDER - 1
 1      Last date to file motions in limine                                   May 28, 2020
           Under LCR 7, noting date is third Friday. Replies will be
 2         accepted.
        Agreed pretrial order due                                             June 26, 2020
 3
        Trial briefs, trial exhibits, and jury instructions due               June 26, 2020
 4
        JURY Trial to be held over 4 days, at 9:30 AM (16th Floor,            July 6, 2020
 5      Courtroom 16206)

 6
            These are firm dates that can be changed only by order of the Court, not by agreement of
 7
     counsel or the parties. The Court will alter these dates only upon good cause shown; failure to
 8
     complete discovery within the time allowed is not recognized as good cause. If the assigned trial
 9
     date creates an irreconcilable conflict, counsel must notify Judge Coughenour’s In-Court Deputy,
10
     Paul Pierson, at 206-370-8444, with 10 days of the date of this order and set forth the nature of
11
     the conflict. A failure to do so will be deemed a waiver.
12
            Dispositive Motions
13
            Any dispositive motion shall be filed and served on or before May 28, 2020. Pursuant to
14
     LCR 7(b), any argument being offered in support of a motion shall be submitted as a part of the
15
     motion itself and not in a separate document. The motion shall include in its caption
16
     (immediately below the title of the motion) a designation of the date the motion is to be noted for
17
     consideration upon the Court’s motion calendar. Dispositive motions shall be noted for
18
     consideration on a date no earlier than the fourth Friday following filing and service of the
19
     motion. LCR 7(d)(3).
20
            All briefs and affidavits in opposition to any motion shall be filed and served pursuant to
21
     the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The party making
22
     a motion may file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief
23

24

25

     PRETRIAL SCHEDULING ORDER - 2
 1   shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

 2   Procedure and LCR 7.

 3          Privacy Policy

 4          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

 5   following information from documents and exhibits before they are filed with the court:

 6          •   Dates of Birth: redact to the year of birth

 7          •   Names of Minor Children: redact to the initials

 8          •   Social Security Numbers and Taxpayer Identification Number: redact in their entirety

 9          •   Financial Accounting Information: redact to the last four digits

10          •   Passport Numbers and Driver License Numbers: redact in their entirety
11          All documents filed in the above-captioned matter must comply with Federal Rule of
12   Civil Procedure 5.2 and LCR 5.2.
13          Cooperation and Settlement
14          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
15   possible. Counsel are further directed to cooperate in preparing the final pretrial order in the
16   format required by LCR 16.1, except as ordered below.
17          If the case resolves or settles in private mediation as indicated in the Joint Status Report
18   (Dkt. 12), counsel for the parties shall promptly notify my law clerk Elena Yi at (253) 882-3893,
19   or direct the mediator to advise the court in writing as provided in Local Rule LCR 39.1(c)(7).
20          Proof of Service and Sanctions
21          All motions, pretrial statements and other filings shall be accompanied by proof that such
22   documents have been served upon counsel for the opposing party or upon any party acting pro
23   se. The proof of service shall show the day and manner of service and may be by written
24

25

     PRETRIAL SCHEDULING ORDER - 3
 1   acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of

 2   the person who served the papers, or by any other proof satisfactory to the Court. Failure to

 3   comply with the provisions of the Order can result in dismissal/default judgment or other

 4   appropriate sanctions.

 5

 6          The Clerk of Court is directed to send a copy of this Order to counsel for the parties.

 7

 8          Dated this 18th day of September, 2019.

 9

10

11                                                        A
                                                          Theresa L. Fricke
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

     PRETRIAL SCHEDULING ORDER - 4
